Citation Nr: 0320517	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  00-05 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
compensation pursuant to 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1997) for a left hand disorder as a result of VA 
surgery in October 1995 and/or subsequent VA treatment 
rendered in June 1997, May 1999, and/or July 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 






INTRODUCTION

The veteran served on active duty from July 1958 to March 
1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Muskogee, Oklahoma.  

In May 1999, the veteran's claims file was transferred to the 
VA RO in San Diego, California.

In April 2002, the veteran failed to report for a hearing 
scheduled before a hearing officer at the RO.  However, the 
letter informing the veteran for the hearing was returned to 
the RO as undeliverable.  In a July 2002 letter, the RO 
informed the veteran that he had failed to report for his 
hearing scheduled in April 2000, and asked him whether he 
wished to be scheduled for another hearing.  The veteran did 
not respond to that letter.  Therefore, no further 
development with regard to a hearing is necessary.

In February 2003, the Board undertook additional development 
on the issue on appeal, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002) - specifically, obtaining a VA 
examination.  The veteran underwent the VA examination in May 
2003.


REMAND

This claim must be afforded expeditious treatment by the 
Appeals Management Center/Veterans Benefits Administration 
Evidence Development Unit/RO (AMC/VBA EDU/RO).  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs (or AMC/VBA EDU/ROs) to provide expeditious handling 
of all cases that have been remanded by the Board and the 
CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to an 
AOJ for initial consideration and without having to obtain 
the appellant's waiver.  The CAFC held that this is contrary 
to the requirement of 38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the February 2003 development, the Board 
obtained a report of a VA neurologic examination, which was 
completed in May 2003.  This evidence has not been considered 
by an AOJ, and the appellant has not waived initial AOJ 
consideration of this evidence.  38 C.F.R. § 20.1304.

Additionally, the report of the May 2003 VA neurologic 
examination did not comply with the directives of the 
February 2003 development memorandum.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Inasmuch as the case must be remanded to the AMC/VBA EDU/RO 
for another examination, the AMC/VBA EDU/RO will be asked to 
accomplish additional necessary development - obtaining 
Social Security Administration (SSA) records and providing 
the veteran another development letter.

The provisions of 38 U.S.C.A. § 1151 were amended, effective 
October 1, 1997, to include the requirement of fault, 
requiring that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.  See 38 
U.S.C.A. § 1151 (West 2002).  However, in a precedent 
opinion, the VA Office of the General Counsel held that all 
claims for benefits under 38 U.S.C.A. § 1151, filed before 
October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.  As the veteran's claim was filed prior to 
October 1, 1997, his claim must be adjudicated under the code 
provisions as they existed prior to that date.  See id.

The February 2000 statement of the case and the June 2000 
supplemental statement of the case reflect that the RO 
considered criteria of the amended version of 38 U.S.C.A. § 
1151.  Also, the July 2002 development letter did not inform 
the veteran of the evidence necessary to substantiate his 
claim under the old version of 38 U.S.C.A. § 1151 and under 
38 C.F.R. § 3.358 (2002).  Therefore, the AMC/VBA EDU/RO 
needs to provide the veteran another development letter.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

Accordingly, this case is REMANDED for the following action:



1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
AMC/VBA EDU/RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The AMC/VBA EDU/RO should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, v. Principi, 
16 Vet. App. 183 (2002).  

In particular, AMC/VBA EDU/RO should 
advise the appellant of the evidence 
necessary to substantiate his claim under 
the old version of 38 U.S.C.A. § 1151 and 
under 38 C.F.R. § 3.358 (2002).  

The AMC/VBA EDU/RO should advise the 
appellant that he has up to one year 
after a VCAA notice letter is provided to 
submit additional evidence, and that if 
the case is returned to the Board, the 
Board will not be able to adjudicate the 
claim prior to the expiration of the one-
year time period unless the appellant 
indicates that he has no additional 
evidence to submit or waives the one-year 
response period.

3.  The VBA EDU/RO should contact the 
Social Security Administration (SSA) and 
obtain the decision(s) and medical 
records pertaining to all claims for 
Social Security disability benefits filed 
by the veteran.


4.  Following the above, the VBA EDU/RO 
should arrange for VA neurologic 
examination by a neurologist or other 
appropriate available specialist 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
relationship, if any, between any left 
hand disorder and VA surgery on October 
19, 1995, and/or subsequent VA treatment 
rendered in June 1997, May 1999, and/or 
July 1999.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  The examiner should review 
the October 1995, June 1997, May 1999, 
and July 1999 VA treatment reports.  Upon 
completion of the above and examination 
of the veteran, the medical specialist 
should address the following medical 
issues:

(a) Does the veteran have any additional 
disability(ies) caused by surgery 
performed by VA on October 19, 1995, 
and/or as a result of subsequent 
treatment rendered in June 1997, May 
1999, and/or July 1999, as claimed by the 
veteran?

In answering this question the 
neurologist must determine the veteran's 
condition immediately prior to each of 
the above-noted surgery/treatments - 
October 1995, June 1997, May 1999, and 
July 1999 - as compared with the 
subsequent physical condition following 
each of the reported VA 
surgery/treatments.

(b) It should also be determined whether 
any additional disability(ies) found 
represent(s) the continuance or natural 
progress of such disability(ies) for 
which any of the above-mentioned VA 
surgery/treatments in October 1995, June 
1997, May 1999, and July 1999 was/were 
authorized.

(c) It should be determined whether the 
additional disability(ies), if found, 
is/are merely coincidental with any of 
the above-mentioned surgery/treatments in 
October 1995, June 1997, May 1999, and 
July 1999.

(d) It should also be determined whether 
any additional disability(ies) was/were a 
necessary consequence of any of the 
above-mentioned VA surgery/treatments in 
October 1995, June 1997, May 1999, and 
July 1999.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

5.  Thereafter, the VBA EDU/RO should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA EDU/RO should review the requested 
examination report and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA EDU/RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall, supra.  In 
addition, the VBA EDU/RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  

In particular, the VBA EDU/RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC/VBA EDU/RO 
should readjudicate the claim on appeal 
under a broad interpretation of the 
applicable regulations and CAVC 
decisions, with consideration of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 
1997), 38 C.F.R. § 3.358 (2002), and 
VAOPGCPREC 40-97, as applicable.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the AMC/VBA EDU/RO should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant need take no 
action unless otherwise notified by the AMC/VBA EDU/RO; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim of 
entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1997) for a left hand disorder.  38 C.F.R. 
§ 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


